Citation Nr: 1234750	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fracture of the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1987 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were last before the Board in December 2010 when they were remanded for additional evidentiary development and to cure a procedural defect.  Also remanded by the Board in December 2010 was the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hypertension.  In April 2012, the RO granted service connection for hypertension.  This was a complete grant and the issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

An April 2005 VA clinical record demonstrates the Veteran informed a clinician that he was going to receive Social Security disability benefits.  No records from the Social Security Administration have been associated with the claims file.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  As these records may contain information relevant to the issues on appeal, they both must be remanded for this evidentiary development.  

In support of the Veteran's back claim, VA arranged to have the Veteran examined by a health care professional who was tasked with determining if the medical evidence supported a finding that the Veteran had a back disability which was incurred in or aggravated by active duty.  After review of the record and physical examination of the Veteran, the examiner opined that there was no etiologic link between a current back disorder and the Veteran's active duty service.  The rationale provided by the VA examiner was that the Veteran was treated for acute transient lower back spasms following a motor vehicle accident in 1994 with total clearance of symptoms after a few weeks of therapy.  It was also noted that the discharge examination did not evidence a low back condition and post service spine X-rays were normal.  The Veteran's representative has argued in an August 2012 statement that the VA examination was deficient based on the fact that the Veteran complained of low back pain and stiffness while still on active duty in 2000.  The Board's review of the service treatment records reveals that, in June 2000, the Veteran reported problems with joint pains and spasms including in his lower back and lower extremities.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Based on the above, the Board finds that the examiner who conducted the October 2010 VA examination should be contacted and requested to prepare an addendum to the examination report which takes into account this single reference to the presence of low back pain in June 2000.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the RO/AMC must notify the Veteran and his representative of such.

2.  Return the claims file to the examiner who conducted the October 2010 VA examination of the Veteran's spine and request that he prepare an addendum to the 

examination report which addresses the following:

Review the June 2000 service treatment record pertaining, in part, to a complaint of back pain, and indicate whether review of this evidence changes the outcome of the prior opinion that the Veteran's current back problems were not linked to his active duty service.  A complete rationale for the opinion must be provided.  

If the examiner who conducted the October 2010 VA examination is not available, make arrangements to have a suitably qualified health care professional review the claims file and provide the requested opinion.  

If the examiner determines that another physical examination of the Veteran is required in order to answer the Board's inquiries, the RO/AMC should schedule this.  

3.  Thereafter, review the Veteran's claims file to ensure that the foregoing requested development has been completed.  If not, implement corrective procedures.  Any compliance failure could result in further remands.  
 
4.  After undertaking any development deemed essential in addition to that specified above, readjudicate the issues on appeal.  If the claims remain denied, an appropriate supplemental statement of the case should be provided to the Veteran and his representative, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


